Citation Nr: 1235933	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder of other than the legs, including chloracne, acne, cysts over the body, lesions and itching in the area of the testicles, and blackheads on the left and right side of the temples and back.   

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disorder of the legs.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971, followed by service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The previously denied claim for service connection for a skin disorder of the legs is herein reopened.  That reopened claim, as well as the original claim for service connection for a skin disorder affecting other than the legs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a skin disorder of the legs was most recently denied by RO action in August 2002, and following notice to the Veteran in the same month of the action taken and his appellate rights, no timely appeal of the August 2002 denial was initiated.  

2.  Following entry of the August 2002 decision set forth above, evidence was added to the record that was, in pertinent part, not previously before agency decision makers, and is neither cumulative nor duplicative of previously submitted materials; it, in part, relates to an unestablished fact and raises a reasonable possibility of a grant of service connection for a skin disorder of the legs.  



CONCLUSIONS OF LAW

1.  The rating decision of August 2002, denying most recently service connection for a skin disorder of the legs, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011). 

2.  New and material evidence has been received by VA since entry of that August 2002 decision with which to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, certain skin diseases, such as chloracne, may be presumed to have been incurred during service due to Agent Orange or other herbicide exposure under specified circumstances.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The record reflects that the Veteran's original claim for service connection for a skin disorder of the legs, to include as due to Agent Orange or other herbicide exposure, was denied by RO action in May 1988.  Notice of the May 1988 decision and the Veteran's appellate rights was furnished to him later in the same month at his address of record.  No timely appeal of the May 1988 denial was initiated, thereby rendering it final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Thereafter, the Veteran attempted to reopen his claim and by its rating decision of August 2002, the RO determined that new and material evidence had not been received by VA with which to reopen that claim.  The Veteran was notified in writing of that decision and advised of his right to appeal, but no timely appeal was thereafter taken, thereby rendering final the RO's August 2002 denial.  Id.  

In September 2007, the Veteran sought to reopen his previously denied claim for service connection for a skin disorder of his legs.  In connection therewith, VA examination and treatment records were added to the Veteran's VA claims folder for initial review, including those indicating that VA dermatological care was received in July 1981 for areas of papular hypopigmentation in the pretibial areas, diagnosed as nummular eczema of the legs.  Also indicated was that a VA Agent Orange examination was conducted in May 1982, partial results of which included the Veteran's statement that on five or six occasions in service he had been placed in areas previously sprayed with defoliant.  This was followed by additional VA outpatient medical care from 1982 to 1990, and following, for various skin disturbances, including those affecting the legs and diagnosed as eczematous dermatitis, tinea, vitiligo, and lichen simplex chronicus.  In addition, photos annotated with the Veteran's comments, and other statements, as to the nature of his claimed skin disorder of the legs, its date of onset, and its progression were also provided.  Of record are also the May 2012 report of a VA medical examination indicating that no skin disorder was then present and the RO's formal determination in August 2012 that the Veteran's service treatment records are unavailable for review.  

Given the finality of the most recent denial in August 2002, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to those most recent, final denial.  Here, the only postservice evidence of pertinent skin pathology of record prior to entry of the most recent denial in 2002 were records of VA medical care in or about May 1987.  However, in this instance, notice is taken by the Board that the record includes the evidence described above showing the existence of pertinent skin disturbances dating to 1981, including the conduct of a VA Agent Orange examination in 1982, as well as the Veteran's accounts regarding the service onset of his skin disorder affecting the legs, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992).  That evidence meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for a skin disorder of the legs.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for a skin disorder of the legs is reopened.  To that extent, alone, the appeal is allowed.  



REMAND

There remain for consideration the merits of the Veteran's reopened claim for service connection for a skin disorder of his legs and his original claim for service connection for a skin disorder of areas other than his legs.  But, additional development is necessary prior to the Board's entry of a final decision as to those matters.  Evidence of record calls into question the VA examiner's determination in May 2012 that the Veteran does not now nor has ever had a skin disorder.  The stated rationale for the opinion was that there were no examination findings consistent with eczema or any other skin disorder.  Historical references to previously entered skin diagnoses were made by that examiner, but no clinical findings relating to the presence or absence of hypopigmented areas of the lower extremities or other specific skin pathology were reported.  It is also unclear whether a complete report of the VA Agent Orange examination in May 1982, there being no pertinent assessments or diagnoses offered either supportive or contraindicating entitlement as a result of that evaluation.  Given the notations by medical professionals of various skin abnormalities over an extended period of time dating to 1981 and the RO's determination that service treatment records relating to the Veteran's active duty service are unavailable, further medical input and opinion are found to be in order.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain for the record a complete report of a VA Agent Orange examination afforded the Veteran in May 1982, to include any and all diagnoses or assessments recorded as a result.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Thereafter, afford the Veteran a VA dermatological examination by a medical professional who has not previously examined or treated him in order evaluate the nature and etiology of his claimed skin disorders of the legs and various other body areas.  The Veteran's VA claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All diagnoses involving skin pathology, including any indicated chloracne, other acneform disease, or porphyria, should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to the following: 

Is it at least as likely as not that any disorder of the Veteran's skin affecting his legs and/or other body areas originated during his period of active service from July 1969 to July 1971 or is otherwise related thereto?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against that proposition.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Lastly, adjudicate the Veteran's reopened claim for service connection for a disorder of the leg and his original claim for service connection for a skin disorder of other than the legs, including chloracne, acne, cysts over the body, lesions and itching in the area of the testicles, and blackheads on the left and right side of the temples and back.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action on his part is required until he receives further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


